126 Pa. Commw. 11 (1988)
541 A.2d 1191
James DOVERSPIKE and Amor D. Bullers, Appellants,
v.
David BLACK, Andrew S. Laska, and Jere Pearson, the Commissioners of Jefferson County et al., Appellees.
Commonwealth Court of Pennsylvania.
June 1, 1988.

ORDER
PER CURIAM.
After granting and hearing reargument, the Court affirms the opinion and order filed January 7, 1988, 126 Pa.Commonwealth Ct. 1, 535 A.2d 1217 (1988).
Judge BARRY dissents for the reasons set forth in the dissenting opinion of Judge COLINS filed January 7, 1988, 126 Pa.Commonwealth Ct. at 10-11, 535 A.2d at 1221 (1988).